Memorandum. Judgment for plaintiff entered upon a verdict of a jury, affirmed, with $50 costs and disbursements to the plaintiff. The issues of fact, including the weighing of the credibility of witnesses, were for the jury. Its verdict may not be rejected upon the mere ground that certain conceded facts favor the defendant’s version of the accident. Plaintiff’s witnesses, Mujica and Pacheco, testified that, as the decedent was walking slowly across the street, he was hit with the right front of defendants’ vehicle. Pacheco testified that the decedent was about six feet from the curb, that defendants’ ear was traveling at about 15 to 20 miles an hour, and that he heard no horn sounded before the impact. The testimony was that the decedent then fell to the ground. Mujica testified that he told the defendant driver to stop but that he accelerated the car. It was established that the decedent was dragged by the vehicle for the approximate distance of a block before defendant driver stopped his car. The driver said he stopped because his wife, seated in the car with him, said that she felt or heard a drag, but the jury probably did not believe his testimony that he drove the distance of three-quarters of a block without realizing that his car was dragging a body. The case was submitted to the jury on a particularly fair charge to which there were no exceptions. The jury rejected the defendants’ explanation for the accident (it is noted that testimony of defendant driver is very indefinite in certain respects). Issues of credibility were for the jury and its verdict for plaintiff may not be disregarded unless the evidence so preponderates in favor of defendants that a verdict for plaintiff could not be reached on any fair interpretation of the evidence. (See Marton v. McCasland, 16 A D 2d 781, and cases cited.)